Title: Tobias Lear to Andrew G. Fraunces, 14 August 1793
From: Lear, Tobias
To: Fraunces, Andrew G.



Sir
Philada Augt 14th 1793

In the letter which I wrote to you by the President’s order on the 3d inst. you was informed that the President had directed the Secretary of the Treasury to report to him, in writing, on the subject of your letter to the President of the 31st of July.
This Report has accordingly been made by the Secretary—and the President directs me to inform you, that he finds therein such cogent reasons given for not paying the warrants in your possession that he cannot but be perfectly satisfied with the conduct of the Secretary of the Treasury in having declined the payment of them. And I am, moreover, ordered by the President to add, that altho’ the warrants would not be paid without a further investigation of the circumstances relating to them—and a better ground to justify that payment than appears at present—let them be in the possession of whomsoever they might; yet he thinks you have much less cause to complain of a refusal to pay them, than another wou’d have who might have become possessed of them without knowing all the circumstances respecting them which it appears were known to you. I am Sir Yr Ob. St.
